Céss41.9-G1000483-AKK Dpooneahhsd Filed 19220 Page wii

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
ORDER
oo gp,
S1 19 CR 443 (LAK)
CURTIS WILLIAMS,
afkfa “Gare,”

Defendant.

WHEREAS, the Court has referred to the magistrate judge on
duty any change-of-plea proceeding in connection with the above-
captioned case; and

WHEREAS, the Court understands that the defendant has
requested to appear remotely for any change-of-plea proceeding;

THE COURT HEREBY FINDS, that further delay of the change-of-
plea proceeding would result in serious harm to the interests of
justice for the reasons described in the application of the parties
dated December 21, 2020; and

THE COURT HEREBY ORDERS, that the anticipated change-of-plea

proceeding is referred to the magistrate judge on duty to be

conducted by video conference, aac gl Kutonuesy /
CRRELEDS trek Re Chet lh feyurnete Det. REBT Tanne

SO ORDERED. be Leuba by sperae in

Dated: New York, New York D
December L2r 2020

  

SOUTHERN DISTRICT OF NEW YORK

 
